NO. 07-12-0206-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                OCTOBER 31, 2012
                         ______________________________

                                  UNIQUE McKINNEY,

                                                                     Appellant

                                            v.

                                THE STATE OF TEXAS,

                                                                     Appellee
                         _______________________________

             FROM THE 167th DISTRICT COURT OF TRAVIS COUNTY;

              NO. BK12118 PG16653; HON. MIKE LYNCH, PRESIDING
                      _______________________________

                            ABATEMENT AND REMAND
                         _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Unique McKinney, appellant, appeals her conviction for evading arrest,

enhanced. Appellant timely perfected her appeal. The clerk’s record was filed on June

28, 2012, and the reporter’s records on May 30 and July 25, 2012. Appellant’s brief

was due on August 24, 2012. On August 31, 2012, appellant’s counsel was notified by

letter that the brief was overdue and that unless appellant’s brief was filed on or before

September 10, 2012, the appeal would be abated. On September 10, 2012, this court
received a motion for extension of time to file the brief, which was granted to September

24, 2012. On October 2, 2012, a second extension of time was requested to file the

brief, which was granted to October 15, 2012, with the admonition that no further

extensions would be granted. Instead of receiving appellant’s brief, this court received

a third extension motion, asking for an additional thirty days to file his brief.

       Accordingly, we abate this appeal and remand the cause to the 167th District

Court of Travis County (trial court) for further proceedings. Upon remand, the trial court

shall determine the following:

       1. whether appellant desires to prosecute the appeal;

       2. whether appellant is indigent;

       3. whether appellant has been denied the effective assistance of counsel
         due to counsel’s failure to file a timely appellate brief; and,

       4. why a timely appellate brief has not been filed on behalf of appellant.

       The trial court is also directed to enter such orders necessary to address the

aforementioned questions. So too shall it include its findings on those matters in a

supplemental record and cause that record to be filed with this court by November 30,

2012. If it is determined that appellant is indigent and has been denied the effective

assistance of counsel, the trial court may appoint her new counsel; the name, address

and phone number of any new counsel appointed shall be included in the

aforementioned findings. Should further time be needed to perform these tasks, then

same must be requested before November 30, 2012.




                                               2
      It is so ordered.

                              Per Curiam

Do not publish.




                          3